department of the treasury internal_revenue_service commerce street dallas tx tax exempt and date government entities division number release date legend org organization name founder uil org address certified mail dear xx date address address founder person to contact id contact telephone number taxpayer advocate’s office address and telephone number last date to file a petition in tax_court june 20xx this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 in addition you do not qualify as an organization described in sec_509 b a vi internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective january 20xx our adverse determination is made for the following reason s you are not operated exclusively for tax exempt charitable purposes because more that an insubstantial purpose of your organization is to serve the needs of your founder contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between january 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for all years beginning after january 20xx returns for the years ending december 20xx and december 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 the last day for filing a petition for declaratory_judgment is june 20xx if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely lois g lerner director exempt_organizations enclosures pub tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tege group sw 6th court plantation fl date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a rev date org explanations of items december 20xx tax identification_number year period ended name of taxpayer legend org organization name agent revenue_agent board members xx date bm1 thru bm10 address address qth 15t xyz state gth 7th gth revenue goth and 5th whether org should continue to maintain its exempt status under sec_501 of the internal_revenue_code issues whether inurement exists in payments made for the benefit of bm-1 of org facts background on november 19xx org filed original articles of incorporation with the state of xyz the articles of incorporation provided that its purpose was in part to aid the poor and disadvantaged individuals and families towards a life of self-sufficiency the following individuals were listed as org’s directors name address bm-1 bm-2 bm-3 bm-4 bm-5 bm-6 address address address address address address the officers of the org included title president treasurer secretary name bm-1 bm-3 bm-6 the by-laws of the organization set forth the following article iii sec_1 general powers subject_to the limitations of the articles of incorporation these by-laws and all corporate powers shall be exercised by or under the authority of the board_of directors and the management and affairs of the corporation shall be controlled by the board_of directors department of the treasury - internal_revenue_service form 886-a catalog number 20810w page of ry pp schedule number or exhibit form 886-a rev date explanations of items december 20xx tax identification_number year period ended name of taxpayer xx date bm1 thru bm10 address address gt xyz state gth 7th gth revenue gth ang sth org legend org organization name agent revenue_agent board members article iv section salaries reimbursement of the officers shall be fixed from time to time by the board_of directors no officer shall be prevented from receiving such reimbursement by reason of the fact that he is also a director of the corporation on december 19xx org herein referred to as org filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service hereinafter irs or the service in its form_1023 application org stated its initial activities would consist of prison outreach and youth drug prevention org further stated that their by-laws listed several other activities they would implement in the future and would inform the irs of these programs and submit a plan of action see exhibit for complete activities and operational information portion of the form_1023 in a letter dated february 19xx org was recognized by the service as exempt from federal_income_tax as an organization described in sec_501 of the code correspondence with the service on october 20xx an interview was conducted with bm-1 founder executive director of org and revenue_agent this interview was held to discuss bm-1’s form_1040 return for year ended december 20xx the schedule c listed org as his personal business see exhibit for a copy of 20xx form_1040 during the interview the bm-1 stated in part the following w w w someone told him if he wasn’t making a certain amount of money he didn’t have to file a in 20xx org housed twenty clients dollar_figure per week per person for room and board there are no employees and he receives no wages from the organization he does the bookkeeping himself records are not maintained on computer see exhibit for complete interview in a letter dated december 20xx org was notified that its form_990 return of an organization exempt from federal_income_tax for the tax years ended december 20xx had been selected for examination to determine if the organization is required to submit it delinquent form_990 returns for prior and subsequent years if its gross_receipts were over dollar_figure exempt_activities form 886-a department of the treasury - internal_revenue_service catalog number 20810w page of name of taxpayer explanations of items schedule number or exhibit form 886-a rev date org legend org organization name agent revenue_agent board members address address ath december 20xx xyz state th bm1 thru bm10 tax identification_number year period ended xx date and revenue 7th 3f4 5th gth 18t goth in 19xx bm-1 founded org bm-1 operates and controls org as founder executive director ceo his duties as director include overseeing administrative duties making sure bills are paid staff oversight keeping up with opportunities for funding and making sure his vision is being carried out as he wrote it org’s current activity consists of running a half way house for men who are in drug rehab or recently released from prison a majority of the men are referred to org from agencies such as the va mental health cap and pride and probation some of the men living at the facility are sponsored by the agency which referred them and remaining men pay for themselves org currently leases ten apartments and one home to provide housing for its clients six of the apartment units are occupied by four men three of the apartment units are occupied by two men the home is occupied by three men org has three volunteer resident managers who monitor the facilities and live rent free other activities of org include marriage counseling support counseling bus passes referral service to other organizations if service not offered by them and occasional feeding of people travel_expenses travel_expenses for 20xx totaled dollar_figure see exhibit for complete list of travel_expenses during the year under examination org incurred travel_expenses on bm-1’s behalf bm-1 traveled to different cities in the united_states to get information of how to take the agency to another level local car and hotel expenditures were also incurred by org bm-1 used org’s bank card to pay his expenses as they occurred in order to substantiate that the expenses in the year under examination were related to the operation of the organization the examiner issued information_document_request to org requesting documentation receipts bill statements etc and an explanation purpose of expenditures people present etc org responded with i know that some items in our statements look like personal items and some of them were but the majority of them were replaced monetarily for the sole purpose of validating that expense no other documentation was provided to justify this statement the examiner also questioned in idr if org had an accountable_plan in place and if the board_of directors had to approve travel for the year under examination org responded no accountable_plan was in place and the board_of directors didn’t approve travel because they were board members in name only personal expenses - internal_revenue_service catalog number 20810w form 886-a department of the treasury page of ry p schedule number or exhibit form 886-a rev date explanations of items december 20xx tax identification_number year period ended name of taxpayer xx date bm1 thru bm10 address address gt 5th xyz state gth 7th gth revenue gth and org legend org organization name agent revenue_agent board members in 20xx org paid personal expenses on behalf of bm-1 the board_of directors never authorized to pay his personal expenses from recovery’s funds bm-1 used the organization’s check card and checks to pay for meals car payments clothing services at his home and other miscellaneous expenses although bm-1 stated that he repaid the organization for some of the expenses no documentation to justify this statement was provided the total amount for personal expenses paid_by org for 20xx was dollar_figure see exhibit for list of transactions board_of directors the xyz department of state division of corporations discloses that org has five members on the board_of directors these board members include name address bm-7 address bm-8 address bm-9 address bm-10 address bm-1 address ed d title pd ds dt based on a letter response to an information_document_request org stated the board_of directors is only board members in name only see exhibit for complete response based on this statement it is clear that there is no oversight by the board_of directors to insure funds are being used for the organization’s purposes failure_to_file form_990 in information_document_request the examiner requested org to submit delinquent form returns for years 20xx and 20xx in which the organization's gross_receipts were more than dollar_figure the examiner also provided forms for 20xx and 20xx in addition to the instructions for both years org never submitted the delinquent returns to the service and when questioned by the examiner bm-1 responded he did not know how to do it in general law form 886-a catalog number 20810w page of department of the treasury - internal_revenue_service name of taxpayer rev date explanations of items schedule number or exhibit form 886-a org legend org organization name agent revenue_agent board members address address qth xx date bm1 thru bm10 december 20xx xyz state gth tax identification_number year period ended and revenue sth 7th gth 3f4 goth sec_501 of the internal_revenue_code provides that corporations and any community chest fun or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual are exempt from federal_income_tax under this section federal_income_tax regulation regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such code section if an organization fails to meet either the organizational_test or the operational_test it is not exempt emphasis added regulation sec_1_501_c_3_-1 provides an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose emphasis added regulation sec_1_501_c_3_-1 provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words ‘private shareholder or individual’ see paragraph c of sec_1_501_a_-1 regulation sec_1_501_a_-1 provides the words ‘private shareholder or individual’ in sec_501 refer to persons having a personal and private interest in the activities of the organization regulation sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests emphasis added primary purpose substantial nonexempt purpose in 326_us_279 the united_states supreme court stated that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 92_tc_1053 the court stated that when an organization operates for the benefit of private interest the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persona as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus form 886-a catalog number 20810w page of department of the treasury - internal_revenue_service p y name of taxpayer rev date explanations of items schedule number or exhibit form 886-a org legend org organization name agent revenue_agent board members address address gt december 20xx xyz state eth bml thru bm10 tax identification_number year period ended and xx date revenue 5th 7th gth 15t oth should the organization be shown to benefit private interests it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent showing that no more than an insubstantial part of its activities further private interests or any other nonexempt purposes inurement and private benefit in 92_tc_1053 the court addressed the operational_test and illuminates the difference between private benefit derived by private interests where such private benefit is adverse to exemption under sec_501 from inurement derived by insiders which also is adverse to exemption under sec_501 it states to establish that it operates primarily in activities which accomplish exempt purposes petitioner must establish that no more than an insubstantial part of its activities does not further an exempt_purpose sec_1_501_c_3_-1 income_tax regs the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes 326_us_279 79_tc_793 we have consistently recognized that while the prohibitions against private_inurement and private benefits share common and often overlapping element 83_tc_20 75_tc_337 n the two are distinct requirements which must independently be satisfied 82_tc_973 aid to artisans inc v commissioner t c pincite nonetheless we have often observed that the prohibition against private_inurement of net_earnings appears redundant since the inurement of earnings to an interested person or insider would constitute the conferral of a benefit inconsistent with operating exclusively for an exempt_purpose 73_tc_196 n affd in an unpublished opinion 631_f2d_736 cir see also sec_1_501_c_3_-1 income_tax regs in other words when an organization permits its net_earnings to inure to the benefit of a private_shareholder_or_individual it transgresses the private_inurement prohibition and operates for a non exempt private purpose the absence of private_inurement of earnings to the benefit of a private_shareholder_or_individual does not however establish that the organization is operated exclusively for exempt purposes therefore while the private_inurement prohibition may arguably be subsumed within the private benefit analysis of the operational_test the reverse is not true accordingly when the court concludes that no prohibited inurement of earnings exists it cannot stop there but must inquire further and determine whether a prohibited private benefit is conferred see aid to artisans inc v commissioner t c pincite 78_tc_280 department of the treasury - internal_revenue_service form 886-a catalog number 20810w page of ry p rev date schedule number or exhibit form 886-a explanations of items december 20xx tax identification_number year period ended name of taxpayer xx date bm1 thru bm10 address address qth 18t xyz state gtk 7th gth revenue goth ang oth org legend org organization name agent revenue_agent board members in people of god community v commissioner _75 t c the court in examining the compensation arrangement of an insider noted that it is an established principle that the organization is entitled to pay reasonable_compensation to an insider but the burden of establishing the reasonableness of the compensation fell upon the organization in 412_f2d_1197 ct_cl cert den 397_us_1009 the court determined that the different arrangements between the organization and its founder such as payment of ten percent or gross revenues lending of money to him and his family payment of expenses on their behalf rental of property at inflated prices resulted in inurement the court rejected the reasonable_compensation defense it stated if in fact a loan or other payment in addition to salary is a disguised distribution or benefit from the net_earnings the character of the payment is not changed by the fact that the recipient’s salary if increased by the amount of the distribution or benefit would still have been reasonable sec_4958 of the code effective date was added to the internal_revenue_code by the taxpayer bill of right sec_2 bill in p l enacted date in caracci vy commissioner t c no 20xx the court noted with the enactment of sec_4958 however the issues whether the tax- exempt status tax-exempt entities should be revoked now must be considered in the context of the ‘intermediate sanction’ provisions the intermediate sanction regime was enacted in order to provide a less drastic deterrent to the misuse of a charity than revocation of that charity’s exempt status the legislative_history explains that the intermediate_sanctions for ‘excess benefit transactions’ may be imposed by the irs in lieu of or in addition to revocation of an organization’s tax-exempt status h rept supra pincite c b pincite a footnote to this statement explains in general the intermediate_sanctions are the sole sanction imposed in those cases in which the excess_benefit does not rise to a level where it calls into question whether on the whole the organization functions as a charitable or other tax exempt_organization id n c b pincite although the imposition of sec_4958 excise_taxes as a result of an excess_benefit_transaction does not preclude revocation of the organization’s tax-exempt status the legislative_history indicates that both a revocation and the imposition of intermediate_sanctions will be an unusual case emphasis added net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries general contractors’ ass'n v united_states 20xx f 2d vi cir - reports and surveys furnished to members chattanooga auto club v commissioner f 2d cir - service to members 135_f2d_371 cir cert_denied 320_us_756 - reports and studies furnished sponkane motorcycle club v united_states 222_fsupp_151 e d wash - goods services and refreshments given that the benefit conveyed may be relatively small does not change the basic fact of inurement spokane motorcycle club v united_states supra department of the treasury - internal_revenue_service form 886-a catalog number 20810w page of name of taxpayer explanations of items schedule number or exhibit form 886-a rev date org legend org organization name agent revenue_agent board members address addre sec_4t december 20xx xyz state eth bm1 thru bm10 tax identification_number year period ended xx date ang revenue 7th 5th 18t gth gt in 71_tc_1067 aff'd in unpublished opinion 647_f2d_170 cir est of hawaii several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes the fact that amounts paid to the for-profit organizations under the contracts were reasonable did not affect the court’s conclusion consequently est of hawaii did not qualify as an organization described in sec_501 insider in defining who is an insider the court in 165_f3d_1173 7th cir 19xx stated the term any private_shareholder_or_individual in the inurement clause of sec_501 of the internal_revenue_code has been interpreted to mean an insider of the charity 893_f2d_529 2d cir church of scientology v commissioner supra f 2d pincite 765_f2d_1387 9th cir 92_tc_1053 a charity is not to siphon its earnings to its founder or the members of its board or their families or anyone else fairly to be described as an insider that is as the equivalent of an owner or manager the test is functional it looks to the reality of control rather than to the insider's place in a formal table of organization the insider could be a mere employee-- or even a nominal outsider such as a physician with hospital privileges in a charitable hospital 505_f2d_1068 6th cir books_and_records internal_revenue_code code sec_7602 provides the authority to examine any books papers records or other data which may be relevant or material for the purpose of ascertaining the correctness of any return regulation sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code sec_6001 of the code provides notice or regulation requiring records statements and special returns provides in part every person shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe regs c -1 d ii provides that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests form 886-a - internal_revenue_service department of the treasury catalog number 20810w page of p y name of taxpayer rev date explanations of items schedule number or exhibit form 886-a org legend org organization name agent revenue_agent board members address address qth december 20xx xyz state gth bm1 thru bm10 tax identification_number xx date year period ended and revenue 7th sth 15t gth oth income_tax regulation regulation sec_1_274-5 addresses the substantiation requirements with respect to the business_purpose of an expense if the substantiation requirements are not met no deduction is allowed with respect to that expense regulation sec_1_274-5t identifies the elements that the taxpayer must substantiate with respect to the expenditure i amount ii time and place of travel entertainment amusement recreation or use of the facility or property iii business_purpose and iv the business relationship to the taxpayer of each person entertained using the facility or property or receiving the gift sec_1_274-5t notes that a taxpayer must substantiate each element of an expenditure by adequate_records or by sufficient evidence corroborating taxpayer’s own statement sec_274 contemplates that a taxpayer will maintain and produce such substantiation as will constitute clear proof of an expenditure referred to in sec_274 it states that a record of the elements of an expenditure made at or near the time of expenditure supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall it states that the corroborative evidence required to support a statement not made at or near the time of the expenditure must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure supported by sufficient documentary_evidence it states that to obtain a deduction for travel etc a taxpayer must substantiate each element of the expenditure failure_to_file form 990s sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-a catalog number 20810w page of department of the treasury - internal_revenue_service name of taxpayer explanations of items schedule number or exhibit form 886-a rev date org legend org organization name agent revenue_agent board members address address qth december 20xx xyz state gth bm1 thru bm10 tax identification_number year period ended and xx date revenue 5th 7th gth oth sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information an other required federal tax forms and the retention if records sufficient to determine whether such entity is operated for the purposes for which it was granted tax exempt status and to determine its liability for any unrelated_business_income_tax government ’s position based on the examination conducted it has been concluded that org does not continue to qualify for tax- exempt status as an organization described in sec_501 of the code although org has engaged in regular and ongoing activities that further exempt further exempt purposes it has engaged in a number of excess_benefit transactions therefore jeopardizing its exemption bm-1 controls org’s operation and financial affairs he founded the organization and he makes decisions for org he also exerts substantial influence over the organization for purposes of the excess_benefits under sec_4958 of the code the examination determined that org paid travel_expenses on bm-1’s behalf org did not maintain any airline tickets receipts or correspondence confirming the business_purpose of travel during 20xx additionally org acknowledged that they do not have an accountable_plan in place and travel did not have to be approved by the board_of directors because they were board members in name only without evidence that the travel serves any kind of a charitable purpose or that it was ordinary and necessary to carry out a charitable program we can only conclude that any expense org incurs for the travel provides inurement to bm-1 form 886-a department of the treasury - internal_revenue_service catalog number 20810w page of schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org legend org organization name december 20xx tax identification_number year period ended xx date revenue address address qth xyz state gth 7th gth 5th gth and ‘agent revenue_agent bm1 thru bm10 board members during the years under examination bm-1 paid a series of expenses that were personal in nature using org’s funds these payments were not included as compensation on bm-1’ sec_1040 nor were they reported on org’s form_990 in addition there was no documented approval of the expenses by the board_of directors the diversions of org’s funds to pay bm-1’s personal expenses constituted excess_benefit transactions between an applicable_tax-exempt_organization and a disqualified_person under sec_4958 to summarize inurement bm-1 benefited as follows 20xx_ travel_expenses 20xx_ personal expenses total inurement since inurement and private benefit issues are highly fact dependent the courts do not look with favor on an organization’s failure to provide relevant facts and they are not hesitant to find that an organization has failed to carry its burden see gondia corporation v commissioner tcmemo_1982_422 76_tc_380 the 670_f2d_1210 74_tc_396 church of gospel ministry inc v u s aftr 2d d c universal bible church inc v commissioner tcmemo_1986_170 the service has sufficient information to establish a pattern of control on the part of insiders has resulted in continuing inurement to the insiders we believe that a correction under internal_revenue_code sec_4958 would not be sufficient to allow org to retain its exempt status furthermore it is expected that org will continue to be controlled by the same person org has engaged in regular and ongoing activities that further exempt purposes both before and after the excess_benefit transactions occurred however the size and scope of the excess_benefit transactions engaged in by org beginning in 20xx collectively are significant in relation to the size and scope of org’s activities that further exempt purposes moreover org has been involved in repeated excess_benefit transactions org has not implemented any safeguards that are reasonably calculated to prevent future diversions the excess_benefit transactions have not been corrected nor has org made good_faith effort to seek correction from bm-1 the disqualified_person who benefited from the excess_benefit transactions based on the application of the factors to these facts org is no longer described in sec_501 effective january 20xx based on the above we propose to revoke org’s tax-exempt status this proposed revocation would become effective january 20xx any contributions to org are no longer deductible as charitable_contributions any conclusion - internal_revenue_service department of the treasury form 886-a catalog number 20810w page of ry p schedule number or exhibit explanations of items form 886-a rev date org legend org organization name agent revenue_agent board members name of taxpayer december 20xx tax identification_number year period ended xx date bm1 thru bm10 address address qth 15t xyz state gth 7th gth revenue oth ang sth contributions to this organization by those who were in part responsible for or were aware of the activities or deficiencies on the part of the organization that gave rise to loss of exempt status will not be allowed as a deduction effective the date of revocation org will be required to file form_1120 for the tax period ending december 20xx and all subsequent tax periods if this proposed revocation becomes final appropriate state officials will be advised of the action in accordance in internal_revenue_code sec_6104 and applicable regulations department of the treasury - internal_revenue_service form 886-a catalog number 20810w page of
